DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 04/25/2022 (hereinafter “Remarks”) have been fully considered as follows:
With respect to independent claim 1, the rejection has been updated with a new reference (Chen) to reflect Applicant’s amendments.
With respect to claim 13, Applicant asserts that Kelsey does not teach the claim because it is completely silent regarding ways of deriving torque other than “measurements of muscle activity.” Remarks, p. 10. This is not persuasive because the claim merely requires, among other things, “…identifying motion of a tool utilized by the user…” without reciting any specific way to do so. Turning to the prior art, Kelsey-Chen meets claim 13’s general and broad limitation by outputting the measurements of muscle activity (in addition to or in lieu of video and/or other sensed input) from which the electronic resource may calculate a number of different process variables from the measurements—including torque, swag force and/or preload applied to the fastener by the user (directly or using a tool). Kelsey, ¶ [0107]. In other words, Kelsey-Chen captures measurements of muscle activity to output measurements related to a tool’s motion, such as torque.
With respect to claim 15-, the rejection has been updated in light of Applicant’s amendments of independent claim 1 and remarks.
With respect to claim 16, the rejection has been updated in light of Applicant’s amendments of independent claim 1 and remarks.
With respect to claim 18, Applicant asserts that Kelsey does not teach “…implement the identified human behavior into the pre-defined work procedure as part of the pre-defined task.” Remarks, p. 12-3. This is not persuasive. Kelsey-Chen teaches “…the results may facilitate the user's proper performance of the task, such as according to its definition and specified process requirements. In either instance, however, the results may facilitate the same or another user's proper performance of the same or another task that may depend on the respective task.” Kelsey, ¶ [0118]. That is, the results of correct performance are used in the pre-defined work procedure as part of the pre-defined task by showing what proper and correct performance of the task or procedure should be.
With respect to claim 19, Applicant asserts that Nixon does not teach “wherein the first user behavior and the second user behavior are compared to pre-defined work procedures in a coordinated manner…” Remarks, p. 14. This is not persuasive because the claim is broad and does not specify what kinds of behaviors are compared and how they are actually compared. Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, Wadley-Nixon teaches identifying gestures performed by a user and/or other people. Wadley, ¶ [0091]. Wadley-Nixon also teaches live assistant 104 may provide advice for completing a session such as completing a virtual document 127. Wadley, ¶ [0100]. That is, Wadley-Nixon provides the ability to monitor user behavior of first and second users. Then, Wadley-Nixon teaches that such system can be extended to monitoring the performance of both users working on work items specifying tasks (i.e., claimed pre-defined work procedures). See e.g., Nixon, ¶ [0109]. The tasks may be represented by a checklist. See e.g., Nixon, ¶ [0115]. The checklist helps to facilitate task completion. See e.g., Nixon, ¶ [0116]. Such task completion can be extended so that first and second user can collaborate so that the two users may work on tasks or work items in a cooperative manner. See e.g., Nixon, ¶ [0131]. In other words, when the first and second users work in a collaborative manner to complete the checklist that specifies work items in Wadley-Nixon, it means that their behaviors are compared to that checklist comprising tasks or pre-defined work procedures. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kelsey et al. (U.S. Pat. App. Pub. No. US 20140359540 A1; hereinafter "Kelsey"), and further in view of Chen et al. (U.S. Pat. App. Pub. No. US 20120075343 A1; hereinafter "Chen").

Regarding claim 1, Chen teaches an augmented reality (AR) system, comprising: 
an AR device configured to capture real-time data (Kelsey, Fig. 2, ¶ [0039], AR glasses 204 (i.e., AR device) capturing sensed input (i.e., real-time data)); and 
an AR engine configured to (Kelsey, ¶ [0104], computer system 202): 
monitor user behavior from the real-time data responsive to feature extraction from the real-time data (Kelsey, ¶ [0104], the computer system 202 may cause various sensors to provide sensed input from which the computer system may track (i.e., monitoring) performance of the task (i.e., user behavior). For example, the computer system may cause the camera 208 to automatically capture video to as the user performs the task.); 
compare the user behavior to pre-defined work procedures (Kelsey, ¶ [0105], determining one or more actions of the user during performance of the task, and comparing the determined actions to respective defined actions of the task definition (i.e., pre-defined work procedures)); 
Kelsey does not expressly teach, but Chen teaches:
generate augmented reality objects to be output by the AR device responsive to the comparison of the user behavior and the pre-defined work procedures (Chen, Fig. 1b, ¶ [0026], guide a user in the performance of any task that comprises the execution of a set of instructions requiring parts of any kind; ¶ [0029], Depending on the task, the user may scan (i.e., user behavior) the entire FOR, possibly from multiple different angles, to identify and locate all of the parts required for the task prior to initiating execution of the first instruction (i.e., pre-defined work procedures); ¶ [0028], render (i.e., generate) the list 31 of parts for each instruction and any parts not yet identified along with the parts icons 24, 26. Note: “1 FOOTWELL WINDOW FOUND” in list 31 is understood to be an example of an augmented reality object); and 
wherein the generated augmented reality objects are at least partially related to the pre-defined work procedures (see above with respect to “1 FOOTWELL WINDOW FOUND” being rendered as it is related to the task).
Kelsey and Chen (hereinafter "Kelsey-Chen") are analogous because they are directed at augmented reality. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide the advantage of providing instructions to guide a user's retrieval and use of parts in the performance of a task and more specifically to an AR system that identifies and tracks the parts throughout a natural scene and visually cues the user to identify and locate parts both inside and outside the user's current field-of-view (FOV) to execute each instruction. Chen, ¶ [0003].

	Regarding claim 2, Kelsey-Chen teaches the AR system of claim 1, wherein the AR device is selected from the group consisting of glasses, goggles, a helmet, a mobile electronic device, a tablet device, and an attachment device (Kelsey, Fig. 2, ¶ [0039], AR glasses 204).

	Regarding claim 3, Kelsey-Chen teaches the AR system of claim 2, wherein the attachment device is configured to attach to a peripheral device (Kelsey, ¶ [0041], coupled to a wired glove).

Regarding claim 4, Kelsey-Chen teaches the AR system of claim 3, wherein the peripheral device is selected from the group consisting of glasses, goggles, a helmet, a hat, a glove, a shoe, and clothing (see treatment of claim 3).

	Regarding claim 5, Kelsey-Chen teaches the AR system of claim 1, wherein the real-time data includes video data (Kelsey, ¶ [0040], video).

	Regarding claim 6, Kelsey-Chen teaches the AR system of claim 1, wherein the real-time data includes peripheral sensor data from one or more peripheral sensors of the AR device (Kelsey, ¶ [0031] user physiological-condition sensors).

	Regarding claim 7, Kelsey-Chen teaches the AR system of claim 6, wherein the peripheral sensor data includes biometric sensor data (see treatment of claim 6).

	Regarding claim 8, Kelsey-Chen teaches the AR system of claim 7, wherein the biometric sensor data includes heartrate information of a user of the AR device (Kelsey, ¶ [0031], heart rate).

	Regarding claim 9, Kelsey-Chen teaches the AR system of claim 1, wherein the real-time data includes location data corresponding to a location of the AR device (Kelsey, ¶ [0031], position sensors (e.g., GPS, inertial navigation, Wi-Fi-based positioning, RFID-based positioning)).

	Regarding claim 10, Kelsey-Chen teaches the AR system of claim 1, wherein the real-time data includes environment data corresponding to environmental conditions proximate to the AR device (Kelsey, ¶ [0032], environmental-condition sensors).

	Regarding claim 11, Kelsey-Chen teaches the AR system of claim 1, wherein the real-time data includes posture data identifying a posture of the AR device relative to a user of the AR device (Kelsey, ¶ [0031], orientation sensors (e.g., gyroscopes, compasses, magnetometers)).

	Regarding claim 12, Kelsey-Chen teaches the AR system of claim 1, wherein the feature extraction includes identifying body gestures of a user (Kelsey, ¶ [0040], capturing gestures of the user).

	Regarding claim 13, Kelsey-Wadley teaches the AR system of claim 1, wherein the feature extraction includes identifying motion of a tool utilized by a user to perform a task defined by the pre-defined work procedures (Kelsey, ¶ [0107], For example, a task for installation of a fastener may include requirements for process variables such as torque (i.e., motion of a tool), swag force and/or preload to be applied to the fastener.  See also Response to Arguments for additional clarification.).

	Regarding claim 14, Kelsey-Chen teaches the AR system of claim 1, wherein the feature extraction includes identifying motion of a component acted upon by the user while performing a task defined by the pre-defined work procedures (Kelsey, ¶ [0098], requirements for the placement, arrangement or assembly of component(s), installation or uninstallation of component(s), drilling of a hole in a component, installation of a fastener on a component, cutting through or routing out a portion of a component, or the like.).

	Regarding claim 15, Kelsey-Chen teaches the AR system of claim 1, wherein the augmented reality objects include an alert indicative of the user behavior not complying with the pre-defined work procedures (Chen, Fig. 1b, ¶ [0028], “1 RETAINER BRACKET NOT SEEN” as an example of an alert that compliance of installation step 23/74 has not been met).

	Regarding claim 16, Kelsey-Chen teaches the AR system of claim 15, wherein the alert includes instructions provided to the user to perform corrective action (Chen, Fig. 1b, ¶ [0028], “1 RETAINER BRACKET NOT SEEN” instructs the user to correct the action by finding the retainer bracket).

	Regarding claim 17, Kelsey-Chen teaches the AR system of claim 1, wherein the augmented reality objects include a notification indicative of the user behavior complying with the pre-defined work procedures (Kelsey, ¶ [0110], the computer system may output a visual cue, audible feedback and/or haptic feedback to the user, such as to alert the user that the calculated process variable (e.g., torque, swag force, preload) is compliant with the specified process requirement.).

	Regarding claim 18, Kelsey-Chen teaches the AR system of claim 1, wherein the AR engine is configured to associate an identified human behavior with successful completion of a pre-defined task of a pre-defined work procedure and implement the identified human behavior into the pre-defined work procedure as part of the pre-defined task (Kelsey, ¶ [0108], An electronic resource may produce and output results of its evaluation or inspection as or after the user performs the task. In instances in which the results are output as the user performs the task, the results may facilitate the user's proper performance of the task, such as according to its definition and specified process requirements. In either instance, however, the results may facilitate the same or another user's proper performance of the same or another task that may depend on the respective task. See Response to Arguments for additional clarification.).

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wadley, and further in view of Nixon et al. (U.S. Pat. App. Pub. No. US 20140277596 A1; hereinafter "Nixon").

	Regarding claim 19, Wadley teaches a network of augmented reality (AR) systems, the network comprising:
a first AR system comprising a first AR device configured to capture first real-time data and a first AR engine configured to monitor first user behavior responsive to the first real-time data (Wadley, ¶¶ [0035] and [0058], augmented reality device 110a detecting gestures (i.e., real-time data) from user 102 a (i.e., first user); ¶ [0091], gesture recognition engine identifying hand gestures provided by a user to indicate that the user executed a document (i.e., user behavior)); and
a second AR system comprising a second AR device configured to capture second real-time data and a second AR engine configured to monitor second user behavior responsive to the second real-time data (Wadley, ¶ [0035], augmented reality device 110c detecting gestures (i.e., real-time data) from live assistance 104 (i.e., second user); ¶ [0091], gesture recognition engine identifying gestures; ¶ [0100], live assistant providing advice (i.e., behavior) for completing a session to user);

Wadley does not expressly teach, but Nixon teaches: wherein the first user behavior and the second user behavior are compared to pre-defined work procedures in a coordinated manner to coordinate efforts of a first user associated with the first AR system and a second user associated with the second AR system (Nixon, ¶¶ [0109] and [0115], creating and assigning work items specifying tasks (i.e., pre-defined work procedures); ¶ [0116], facilitating task completion; ¶¶ [0131]-[0134], first user of first UI device to collaborate with second user of second UI device, so that the two users may work on tasks or work items in a cooperative manner. See also Response to Arguments for additional clarification and discussion.).
Wadley and Nixon (hereinafter "Wadley-Nixon") are analogous because they are directed at augmented reality collaboration. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to allow the users to work on an item or task in a coordinated manner. Nixon, ¶ [0134].

	Regarding claim 20, Wadley-Nixon teaches the network of claim 19, wherein the first AR system and the second AR system are networked together using a wireless communication protocol (Wadley, ¶¶ [0035] and [0081], wireless communication interface).

	Regarding claim 21, Wadley-Nixon teaches the network of claim 19, wherein the first AR system and the second AR system are networked together using a near-field communication protocol (Wadley, ¶ [0081], NFC).

	Regarding claim 22, Wadley-Nixon teaches the network of claim 19, further comprising a cloud server configured to communicate with the first AR system and the second AR system, the cloud server configured to coordinate the efforts of the first user and the second user (Wadley, ¶ [0042], server receiving and exchanging information with user devices).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619